Citation Nr: 0410665	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial compensable evaluation for residuals 
of a left hand injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to December 
1945.     

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision in which the RO denied 
service connection for bilateral hearing loss and for jungle rot 
of the ears, and granted service connection and assigned an 
initial noncompensable evaluation for a left hand injury, 
effective December 22, 1998.  The veteran filed a notice of 
disagreement (NOD) in January 2000 with respect to the October 
1999 rating decision, and a statement of the case (SOC) was issued 
later that month on the issue of service connection for bilateral 
hearing loss.  The veteran (through his representative) filed a 
substantive appeal in March 2000.  

In April 2004, a Deputy Vice Chairman of the Board granted the 
veteran's motion to have his appeal advanced on the docket.  38 
U.S.C.A. § 7107 (West 2002);        38 C.F.R. § 20.900(c) (2003).

For the reasons expressed below, the appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, is 
required.


REMAND

The Board notes, initially, that in the March 2000 substantive 
appeal, the veteran's representative initially requested a hearing 
at the RO in New York with a Hearing Officer via teleconference.  
Unfortunately, it does not appear that such hearing was ever 
scheduled.  Pursuant to 38 C.F.R. § 3.103(c) (2003), a hearing on 
appeal will be granted to a veteran who requests a hearing and is 
willing to appear in person.  As such, and, in accordance with the 
veteran's request, the veteran must be provided an opportunity to 
present testimony before RO personnel.  If the veteran no longer 
desires such a hearing, a signed writing, to that effect, should 
be placed in the claims file.

The Board also notes that the only issue certified for appeal is 
the claim for service connection for bilateral hearing loss.  
However, in the October 1999 rating decision on appeal, the RO, 
among other things, also granted service connection, and assigned 
an initial noncompensable rating, for residuals of left hand 
injury.  In the March 2000 substantive appeal submitted by the 
veteran's representative, he listed the issue of the initial 
rating assigned for the left hand disability as also on appeal.  
The Board construes this statement as a timely filed notice of 
disagreement with the denial of that issue.  However, the RO has 
yet to issue an SOC with respect to that claim, the next step in 
the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1. The RO must furnish to the veteran and his representative a SOC 
with respect to the October 1999 denial of an initial compensable 
evaluation for residuals of a left hand injury, along with a VA 
Form 9 (Appeal to the Board of Veterans' Appeals), and afford them 
the appropriate opportunity to submit a substantive appeal 
perfecting an appeal on that issue.  The veteran and his 
representative are hereby reminded that to obtain appellate review 
of any matter not currently in appellate status, a timely appeal 
must be perfected (as regards the claim for an initial compensable 
evaluation for residuals of a left hand injury, within 60 days of 
the issuance of the statement of the case).

2. The RO should take the necessary steps to
schedule the veteran for a hearing before a Hearing Officer at the 
earliest available opportunity, in accordance with his request.  
Unless the veteran indicates, preferably, in a signed writing, 
that the requested hearing is no longer desired, the hearing 
should be held.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' peals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

